99 F.3d 1132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Lemuel KINNEY, Defendant--Appellant,andElectronic Systems Associates, Incorporated, Defendant.
No. 96-6666.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 8, 1996.Decided Oct. 22, 1996.

Lemuel Kinney, Appellant Pro Se.
Natalia Combs Greene, William T. Henderson, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Lemuel Kinney appeals from the district court's order dismissing his motion under 28 U.S.C. § 2255 (1994), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 114.   We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   United States v. Kinney, Nos.  CR-94-57-A;  CA-95-1697-AM (E.D.Va. Mar. 27, 1996).  Kinney's motion to supplement the record on appeal is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED